By the court.
If the concession had not been made by the defendant, that if he had known all the circumstances, and agreed to run the risque, the plaintiff might possibly recover, we should haye had no difficulty in forming our opinioii. The revenue laws of the United States are binding on the courts of each individual state. It is against the policy of any well regulated country, to suffer frauds to be practised, which may prevent the collection of monies for the support of government. A party cannot come into a court of justice to recover on a contract for smuggled goods. It must not appear on the plaintiff’s own shewing, that he has infringed the laws of his country. 3 Term. Rep. 456. A contract for prohibited goods to be delivered in England is void. The buyer shall not be liable in an action for the price, because of the inconvenience and prejudice to the state, if such an action could be maintained. Cowp. 344, 345.
*But it has been mutually submitted to the jury, r*4g0 whether the defendant knew the coffee was smuggled, L and of this fact they will judge. The court are inclined to think, that the weight of evidence as well as the law, is in favour of the defendant.
Verdict pro quer. for 37I. 10s. damages.
But a rule to shew cause why a new trial should not be had was afterwards obtained, sitting the court.